DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
Terminal Disclaimer filed on 9/24/2021 to obviate a double patenting rejection over patent 10,481,155 has been approved.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a device for detecting label-free target analytes, comprising: a surface configured to contact a fluid; an array of discrete regions on the surface, each discrete region containing a exactly one (claim 9 and 16: collection of multiple capture reagents each) capture reagents configured to bind to a specific label-free target analyte; wherein the collection of capture reagents is associated with exactly one color center (Claim 9: collection of multiple color centers) located proximate the surface, and the color center is associated with exactly one detector configured to detect a change in a property of the color center in response to binding of a label-free target analyte to one or more of the capture reagents.  The closest prior art of record, Fu et al (US 2011/0062957), fails to teach the capture reagent is configured to bind to a different label free target analyte, instead Fu requires labels to be bound to the target analyte for detection. (See Remarks filed 7/17/2019 pg. 11 last paragraph).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dennis White/Primary Examiner, Art Unit 1798